DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 4/19/2022 and 10/16/2020 were considered and placed on the file of record by the examiner.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 14, 15 recites the limitation "the person" . There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claim 15 is rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.
When considered claim 15 respectively, as a whole, they pertain to a program per se, despite language of has been computer program product comprising a non-transitory computer readable medium retaining program instructions.  Based on MPEP 2106.01, a program by itself is non-statutory subject matter.



	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-12, 14, and 15 recite a series of image data gathering steps that include viewing  images of a body of water, determining the different features of persons swimming, and tracking the persons swimming across the image data. The recited steps are mental processes that are merely performed in the human mind by observing the image regions.   For example, the claims state “obtaining a first multiplicity of images taken by at least one overhead capture device overlooking a body of water having a surface; detecting a swimmer in at least some images from the first multiplicity of images, wherein the swimmer is outside the body of water or separated from other swimmers in at least some of the first multiplicity of images; determining a first descriptor and a second descriptor of the person, based on the at least some images from the first multiplicity of images, wherein the first descriptor is related to a portion the swimmer that is outside the body of water, wherein the second descriptor is related to a portion of the swimmer that is inside the body of water, the first descriptor and the second descriptor are determined based on visual characteristics extracted from the at least some images; obtaining a second multiplicity of images taken by the at least one overhead capture device; and tracking the swimmer in the second multiplicity of images.”
	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely detect the images of a body of water, and determine, based on feature descriptors, the regions of swimmers.  The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when detecting and locating the descriptor features of swimmer regions; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.

It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-12, 14, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image and determining the image regions.  The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to “obtaining a first multiplicity of images taken by at least one overhead capture device overlooking a body of water having a surface; detecting a swimmer in at least some images from the first multiplicity of images, wherein the swimmer is outside the body of water or separated from other swimmers in at least some of the first multiplicity of images; determining a first descriptor and a second descriptor of the person, based on the at least some images from the first multiplicity of images, wherein the first descriptor is related to a portion the swimmer that is outside the body of water, wherein the second descriptor is related to a portion of the swimmer that is inside the body of water, the first descriptor and the second descriptor are determined based on visual characteristics extracted from the at least some images; obtaining a second multiplicity of images taken by the at least one overhead capture device; and tracking the swimmer in the second multiplicity of images.”
The image region detecting steps are routine steps that determine features and location of regions in images, and can be routinely performed by a generic computer.  The claims merely recite abstract ideas of viewing persons in an image of a body of water, determining the descriptor features of the persons, and tracking the behavior of the persons in the body of water.  In claims 1-12, 14, and 15, the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the state of people captured in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-12, 14, and 15 are ineligible.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-12, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2009/0303055) in view of Bodi (US 2018/0040223).

Regarding claim 1, Anderson teaches a method comprising: 
obtaining a first multiplicity of images taken by at least one overhead capture device overlooking a body of water having a surface (see figure 1, para. 0042-0043, Anderson discusses overhead cameras capturing images of a body of water);
detecting a swimmer in at least some images from the first multiplicity of images, wherein the swimmer is outside the body of water or separated from other swimmers in at least some of the first multiplicity of images (see figure 1, para. 0060, 0067, Anderson discusses overhead cameras capturing images of swimmers above or below the water);
obtaining a second multiplicity of images taken by the at least one overhead capture device (see para. 0114, Anderson discusses capturing multiple images); and
tracking the swimmer in the second multiplicity of images, wherein said tracking comprises detecting the swimmer using at least one of the first descriptor and the second descriptor (see para. 0037, 0043, Anderson discusses detecting edge and color features of detected swimmers).
Anderson does not expressly teach determining a first descriptor and a second descriptor of the person, based on the at least some images from the first multiplicity of images, wherein the first descriptor is related to a portion the swimmer that is outside the body of water, wherein the second descriptor is related to a portion of the swimmer that is inside the body of water, the first descriptor and the second descriptor are determined based on visual characteristics extracted from the at least some images; wherein said detecting the swimmer is performed with respect to at least one image in which the swimmer is at least one image from the second multiplicity of images in which the swimmer is at least partially occluded by other swimmers or adjacent to other swimmers.
However, Bodi teaches determining a first descriptor and a second descriptor of the person, based on the at least some images from the first multiplicity of images, wherein the first descriptor is related to a portion the swimmer that is outside the body of water, wherein the second descriptor is related to a portion of the swimmer that is inside the body of water, the first descriptor and the second descriptor are determined based on visual characteristics extracted from the at least some images (see figure 1, para. 0183-0184, 0193, 0200, Bodi discusses detecting descriptor features of swimmers inside and outside the body of water, such as arm position and motion, head motion, and leg motion to determine the activity and location of swimmers);
wherein said detecting the swimmer is performed with respect to at least one image in which the swimmer is at least one image from the second multiplicity of images in which the swimmer is at least partially occluded by other swimmers or adjacent to other swimmers (see para. 0127, 0169, 0190, Bodi discusses capturing multiple video images, and tracking multiple swimmers adjacent to each other).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson with Bodi to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Anderson in this manner in order to improve the recognition of swimmers in bodies of water by extracting descriptors to properly identify and track swimmers with identifiable features that distinguish objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Anderson, while the teaching of Bodi continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting identifiable features of objects to properly recognize and track the actions of swimmers.  The Anderson and Bodi systems perform swimmer detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Anderson and Bodi teach wherein the second descriptor is determined based on the first descriptor (see para. 0037, Anderson discusses edge and color features; see figure 1, para. 0183-0184, 0193, 0200, Bodi discusses detecting related descriptor features, such as arm motion, head motion for breathing, and leg motion to determine the activity and location of swimmers).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson with Bodi to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  

Regarding claim 3, Anderson and Bodi teach wherein the second descriptor is determined based on the first descriptor and predetermined modifications (see para. 0037, Anderson discusses edge and color features; see figure 1, para. 0183-0184, 0193, 0200, Bodi discusses detecting features of swimmers such as arm motion, head motion for breathing, and leg motion to determine the activity and location of swimmers).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson with Bodi to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  

Regarding claim 4, Anderson and Bodi teach further comprising: determining whether the swimmer is above or below the water in at least some of the second multiplicity of images; and subject to determining that the swimmer is below the water in at least some of the second multiplicity of images, taking an action (see para. 0060, 0074, 0102, Anderson discusses detecting a person’s head above the water and swimmers above or below the water’s surface; see para. 0183-0184, Bodi discusses detecting swimmers under water or above water).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson with Bodi to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  

Regarding claim 5, Bodi teaches wherein the action is selected from the group consisting of: setting off an alarm; sounding an alarm; generating a visual or vibrating alert; and notifying a life guard or the like (see para. 0079-0080, Bodi discusses loud alarm, visual alarm, and notifying persons, potential rescuers in the area).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson with Bodi to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  

Regarding claim 6, Bodi teaches further comprising: analyzing presence of the swimmer in the pool and its environment; and reporting the statistics to an operator (see figure 5, para. 0161, Bodi discusses base station is monitored by another person that is responsible for monitoring the behavior of swimmers).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson with Bodi to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  

Regarding claim 7, Bodi teaches further comprising: analyzing presence of the swimmer in the pool and its environment; and taking an action related to the presence (see figure 5, para. 0161, Bodi discusses base station is monitored by another person that is responsible for monitoring the behavior of swimmers).
The same motivation of claim 1 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson with Bodi to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  

Regarding claim 9, Anderson teaches wherein one device of the at least one overhead capture device has a viewing angle of at most 70° between a first line connecting the device and a projection of the device on a plane containing the surface, and a second line connecting the device and point on the surface farthest from the device (see figure 1, para. 0042, Anderson discusses cameras with lines of sight monitoring the behavior of swimmers).
The same motivation of claim 1 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson with Bodi to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  

Regarding claim 10, Anderson teaches wherein the at least one overhead capture device captures an entire surface the body of water (see figure 1, para. 0042, Anderson discusses cameras monitoring the behavior of swimmers).
The same motivation of claim 1 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson with Bodi to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  

Regarding claim 11, Anderson teaches wherein said detecting comprises differentiating a background and foreground of the image (see para. 0072, Anderson discusses differentiating the  background and foreground swimmer regions).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson with Bodi to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  

Regarding claim 12, Anderson and Bodi teach wherein the first descriptor or the second descriptor is updated based on the at least one visual attribute as extracted from images in the second multiplicity of images (see para. 0037, Anderson discusses edge and color features; see figure 1, para. 0183-0184, 0193, 0200, Bodi discusses detecting features of swimmers such as arm motion, head motion for breathing, and leg motion to determine the activity and location of swimmers).
The same motivation of claim 1 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson with Bodi to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  

Claim 14 is rejected as applied to claim 1 as pertaining to a corresponding system.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding computer program product.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2009/0303055) in view of Bodi (US 2018/0040223) in view of Eng et al. (Non-Patent Literature titled “An automatic drowning detection surveillance system for challenging outdoor pool environments”; hereinafter “Eng”).

Regarding claim 8, Anderson and Bodi does not expressly teach wherein tracking the person is performed also in an image in which a first part of the person is separated from a second part of the person by a part of another person.  However, Eng teaches wherein tracking the person is performed also in an image in which a first part of the person is separated from a second part of the person by a part of another person (see section 3.2, Eng discusses identifying multiple swimmers by performing pixel region segmentation on connected pixel regions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson and Bodi with Eng to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Anderson and Bodi in this manner in order to improve the recognition of swimmers in bodies of water by extracting descriptors to perform image segmentation and properly identify and track swimmers with identifiable features that distinguish objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Anderson and Bodi, while the teaching of Eng continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting identifiable features of objects to properly recognize and track the actions of swimmers.  The Anderson, Bodi, and Eng systems perform swimmer detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2009/0303055) in view of Bodi (US 2018/0040223) in view of Friedman (US 2017/0357884).

Regarding claim 13, Anderson and Bodi do not expressly teach wherein the first descriptor or the second descriptor is selected from the group consisting of: a color histogram; an edge; an edge histogram; a gradient histogram; a contour edge between colors; a contour edge between shapes; a distinct feature; a unique pattern; a corner; an edge; a color co-occurrence matrix, and a texture.
However, Friedman teaches wherein the first descriptor or the second descriptor is selected from the group consisting of: a color histogram; an edge; an edge histogram; a gradient histogram; a contour edge between colors; a contour edge between shapes; a distinct feature; a unique pattern; a corner; an edge; a color co-occurrence matrix, and a texture (see para. 0139, 0197, Friedman discusses calculating color histograms, gradient histograms, edge histograms, texture descriptors, dominant color descriptors, counter descriptors and any other image descriptors).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Anderson and Bodi with Friedman to derive at the invention of claim 13.  The result would have been expected, routine, and predictable in order to perform swimmer image recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Anderson and Bodi in this manner in order to improve the recognition of swimmers in bodies of water by extracting descriptors to properly identify and track swimmers with identifiable features that distinguish objects.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Anderson and Bodi, while the teaching of Freidman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of extracting identifiable features of objects to properly recognize and track the actions of swimmers.  The Anderson, Bodi, and Friedman systems perform swimmer detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Snyder (US 2018/0089980) discusses detecting, by the image analyzer, the object in the pool region.
Firmin (US 2017/0178524) discusses detecting times, lap counts and other data of swimmers.

	


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663